57 F.3d 1069NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Gregory D. JOHNSON, Petitioner-Appellee,v.Joseph ABRAMAJTYS, Defendant-Appellant.
No. 94-1879.
United States Court of Appeals, Sixth Circuit.
June 8, 1995.

Before:  KENNEDY and NORRIS, Circuit Judges;  and WEBER, District Judge.*
PER CURIAM.


1
Respondent, a Michigan warden, appeals the District Court's order granting petitioner a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254.  Petitioner was convicted of sexually abusing his girlfriend's five-year old son, in violation of Michigan Compiled Laws Sec. 750.520b(1)(a).  The District Court found that petitioner was convicted based upon insufficient evidence in violation of the right to due process guaranteed by the Fourteenth Amendment.  After examining the trial transcript and the briefs submitted in this case, we agree with the District Court's conclusion.  Accordingly, we affirm the District Court's grant of the writ of habeas corpus based upon the reasoning in the District Court's opinion.



*
 The Honorable Herman J. Weber, United States District Judge for the Southern District of Ohio, sitting by designation